— In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Dolan, J.), dated January 31, 2008, which, without a hearing, denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The appellant’s contention that a federal detention warrant compelling him to remain in custody has lapsed is based upon material dehors the record (see People ex rel. Roache v Connell, 31 AD3d 1199 [2006]). Moreover, habeas corpus is an inappropriate remedy for addressing the appellant’s other contention that a good time allowance was improperly withheld from him (see *711People ex rel. Barnes v Allard, 25 AD3d 893, 894 [2006]; People ex rel. Richardson v West, 24 AD3d 996, 997 [2005]). Accordingly, the appellant failed to establish that he would be entitled to an immediate release from custody if a writ of habeas corpus were granted (see People ex rel. Kaplan v Commissioner of Correction of City of N.Y., 60 NY2d 648 [1983]; People ex rel. DeFlumer v Strack, 212 AD2d 555 [1995]). Rivera, J.P., Dillon, Leventhal and Chambers, JJ., concur.